896 F.2d 553
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett DANNER, Sr. and Audrey Danner, Plaintiffs-Appellees,v.RUSH OIL COMPANY, INC., Defendant-Appellant.
No. 89-5783.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1990.

Before KEITH and KRUPANSKY, Circuit Judges, and LANNA DIGGS TAYLOR*.
PER CURIAM:


1
In this action for breach of an oil and gas lease, defendant Rush Oil Company, Inc.  ("Rush Oil") appeals from the district court's May 26, 1989 order granting summary judgment in favor of plaintiffs Everett and Audrey Danner (collectively "the Danners") for the full relief sought in the amount of $42,500 plus prejudgment interest (for 1987 and 1988) and final payment of $21,250.  Rush Oil denies that it breached the lease and denies liability to the Danners for any amount.  It argues that the terms of the lease required payment at an annual minimum royalty in order to keep the lease in force, but Rush Oil retained the right to cancel and surrender the lease at any time.


2
Having carefully considered the record, the briefs and the oral arguments of the parties, we find no error warranting reversal.  Therefore, we AFFIRM the judgment and order of the Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation